Title: From George Washington to James Tilghman, 5 June 1786
From: Washington, George
To: Tilghman, James



Dear Sir,
Mount Vernon 5th June 1786.

I have just had the pleasure to receive your favor of the 26th ulto. Of all the numerous acquaintances of your lately deceased son, & amidst all the sorrowings that are mingled on that melancholy occasion, I may venture to assert that (excepting those of his nearest relatives) none could have felt his death with more regret than I did—No one entertained a higher opinion of his worth, or had imbibed sentiments of greater friendship for him than I had done. That you, Sir, should have felt the keenest anguish for this loss, I can readily conceive, the ties of parental affection united with those of friendship, could not fail to have produced this effect. It is however a dispensation, the wisdom of which is inscrutable; and amidst all your grief, there is this consolation to be drawn, that while living, no man could be more esteemed—and since dead, none more lamented than Colo. Tilghman.

As his correspondence with the Com[mitt]ee of New York is not connected with any transactions of mine; so consequently, it is not necessary that the Papers to which you allude shou’d compose part of my public documents; but if they stand single, as they exhibit a trait of his public character, and, like all the rest of his transactions, will, I am persuaded, do honor to his understanding & probity, it may be desirable in this point of view to keep them alive by mixing them with mine; which undoubtedly will claim the attention of the Historian, who, if I mistake not, will upon an inspection of them, discover the illiberal ground on which the charge, mentioned in the extract of the letter you did me the honor to enclose me, is founded. That a calumny of this kind had been reported, I knew: I had laid my account for the calumnies of anonymous scriblers but I never before had conceived that such an one as is related, could have originated with, or met the countenance of Captn Asgill, whose situation often filled me with the keenest anguish. I felt for him on many accounts, & not the least, when viewing him as a man of humor & sentiment how unfortunate it was for him that a wretch who possesses neither, should be the means of causing in him a single pang, or a disagreeable sensation. My favourable opinion of him, however, is forfeited if, being acquainted with these reports, he did not immediately contradict them. That I could not have given countenance to the insults which he says were offered to his person, especially the grovelling one of creating a gibbet before his prison window, will, I expect, readily be believed when I explicitly declare that I never heard of a single attempt to offer an insult, & that I had every reason to be convinced that he was treated by the officers around him with all the tenderness & every civility in their power. I would fain ask Captain Asgill how he could reconcile such belief (if his mind had been seriously impressed with it) to the continual indulgencies & procrastinations he had experienced? He will not, I presume, deny that he was admitted to his parole, within ten or twelve miles of the British lines; if not to a formal parole, to a confidence yet more unlimitted, by being permitted for the benefit of his health & the recreation of his mind, to ride, not only about the cantonment, but into the surrounding country for many miles, with his friend & companion Major Gordon constantly attending him. Would not these indulgencies have pointed a military character to the fountain from which they flow’d? Did he

conceive that discipline was so lax in the American Army, as that any officer in it would have granted these liberties to a person confined by the express order of the commander in chief, unless authorised to do so by the same authority? And to ascribe them to the interference of Count de Rochambeau, is as void of foundation as his other conjectures; for I do not recollect that a sentence ever passed between that General & me, directly or indirectly on the subject.
I was not without suspicions after the final liberation and return of Captn Asgill to New York, that his mind had been improperly impressed; or that he was defective in politeness. The treatment he had met with, in my conception, merited an acknowledgment. None however was offered, and I never sought for the cause.
This concise account of the treatment of Captn Asgill is given from a hasty recollection of the circumstances. If I had had time, and it was essential, by unpacking my papers & recurring to authentic files, I might have been more pointed, and full. It is in my power at any time to convince the unbiased mind that my conduct through the whole of this transaction was neither influenced by passion—guided by inhumanity—or under the controul of any interference whatsoever. I essayed every thing to save the innocent, and bring the guilty to punishment, with what success the impartial world must and hereafter certainly will (decide). With very great esteem & regard I have the honor to be Dear Sir Yr Most Obedt Servt

Go: Washington

